PRECEDENTIAL


     UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT


                    No. 18-3682



             WILLASHIA WILLIAMS


                         v.

CITY OF YORK, PENNSYLVANIA; VINCENT MONTE;
         TERRY SEITZ; NICHOLAS FIGGE

     Vincent Monte; Terry Seitz; Nicholas Figge,
                                  Appellants



   On Appeal from the United States District Court
       for the Middle District of Pennsylvania
              (D.C. No. 1-15-cv-00493)
    District Judge: Honorable Sylvia H. Rambo


            Argued on October 29, 2019
  Before: HARDIMAN, PHIPPS, and NYGAARD, Circuit
                     Judges.

                    (Filed July 24, 2020)

Frank J. Lavery Jr. [Argued]
Stephen B. Edwards
Lavery Law
225 Market Street
Suite 304, P.O. Box 1245
Harrisburg, PA 17108

Donald B. Hoyt
City of York
101 South George Street
York, PA 17401
             Attorneys for Appellants Vincent Monte and
Nicholas Figge

Sean P. McDonough
Dougherty Leventhal & Price
75 Glenmaura National Boulevard
Moosic, PA 18507
            Attorney for Appellant Nicholas Terry Seitz

Frank J. Lavery Jr. [Argued]
Stephen B. Edwards
Lavery Law
225 Market Street
Suite 304, P.O. Box 1245
Harrisburg, PA 17108
              Attorney for City of York




                               2
Lisa W. Basial*
[Argued]
Niles Benn
James F. Logue
Benn Law Firm
103 East Market Street
P.O. Box 5185
York, PA 17405
             Attorney for Appellee Willashia Williams



                  OPINION OF THE COURT


HARDIMAN, Circuit Judge.

        When a district court denies a public official qualified
immunity at summary judgment and the official appeals, the
scope of our review is limited. We can review “whether the set
of facts identified by the district court is sufficient to establish
a violation of a clearly established constitutional right.”
Ziccardi v. City of Philadelphia, 288 F.3d 57, 61 (3d Cir.
2002). But generally, “we lack jurisdiction to consider whether
the district court correctly identified the set of facts that the
summary judgment record is sufficient to prove.” Id. In
recognition of that limited jurisdiction, we have announced two
supervisory rules that facilitate our review and enhance the
reliability of district courts’ decisionmaking. First, in Forbes v.
Township of Lower Merion, 313 F.3d 144 (3d Cir. 2002), we


       Lisa W. Basial withdrew her appearance after the case
       *

was argued.




                                 3
required district courts “to specify those material facts that are
and are not subject to genuine dispute and explain their
materiality.” Id. at 146. Second, in Grant v. City of Pittsburgh,
98 F.3d 116 (3d Cir. 1996), we required courts to “analyze
separately, and state findings with respect to, the specific
conduct of each [defendant].” Id. at 126.

        This appeal provides an occasion for us to stress the
importance of these supervisory rules. Willashia Williams sued
the City of York and three of its police officers under 42 U.S.C.
§ 1983, claiming excessive force and false arrest. The District
Court rejected the officers’ qualified immunity defense, and
they appealed. In so doing, the Court did not appreciate the
significance of our recent decision in Jutrowski v. Township of
Riverdale, 904 F.3d 280 (3d Cir. 2018). As a result, it risked
subjecting the officers to trial regardless of whether Williams
can establish their personal involvement in the constitutional
violations she alleges. Had the District Court followed the two
supervisory rules that we emphasize today, it would have
facilitated appellate review and enhanced the reliability of its
decision.

       Because the District Court erred in concluding the
officers are not entitled to qualified immunity for false arrest
and the excessive force Williams alleges, we will reverse.

                                I

       On the evening of March 12, 2013, a police officer in
York, Pennsylvania reported a shooting over the radio and said
the suspects fled in a white vehicle. The suspects’ vehicle
pulled in front of Sergeant Nicholas Figge, who was in uniform
but driving an unmarked police car. Figge saw three people in
the vehicle. He and Officer Jason Jay pursued the vehicle,




                                4
which crashed outside of their view. When Jay arrived at the
scene of the crash, the driver and other passenger had already
fled from the scene, but he saw one of the passengers flee
southward on foot. Figge arrived moments later but left to
pursue the driver, who was reportedly running northward. After
Figge left, Jay found a spent .38 caliber shell casing inside the
vehicle.

       According to Williams, she and her then-boyfriend
Jason Scott were at a park in York shortly before the shooting,
and an unidentified police officer told them to evacuate the
area. To get home more quickly, they decided to run.

        While still “within close geographical proximity” to the
crash, Figge observed Williams and Scott running eastbound
on Princess Street toward Pine Street, which goes northward.
Williams v. City of York, 2018 WL 5994603, at *1, *6 n.14
(M.D. Pa. Nov. 15, 2018). Figge reported his observations over
the radio, stating, “They’re running. They’re running
eastbound on Princess towards Pine. One of the guys has kind
of a red jacket on, long dreads, blue pants, with a white stripe.
The other guy’s got a black jacket with an orange stripe.” Id. at
*1. Figge held his firearm outside the window of his vehicle
and ordered Williams and Scott to get on the ground. Scott
complied immediately, but Williams ran to the porch of a house
and started pounding on the door. Figge stayed in his police car
until other officers arrived.

       Moments later, Officer Vincent Monte arrived and saw
Williams and Scott face down on the ground. Monte parked his
car and handcuffed Scott. Once other officers arrived,
including Officer Terry Seitz, Figge exited his vehicle and told
them to “grab” Williams. Id. According to Williams, Seitz
“threw her to the ground [and] the officers were ‘really forceful




                               5
and rough with [her], like [she] was a man.’” Id. Williams
complained and yelled at the officers that she needed to “pick
a wedgie,” but was unable to do so because she was lying on
her stomach. Id. at *2; Monte Exterior Cam 2:24-30.
According to Figge, Monte, and Seitz (collectively, the
Officers), Williams “was kicking, flailing around, being
disorderly, and yelling while she was being handcuffed.” Id. at
*2. And she “refused orders to place her hands behind her back,
was being uncooperative, and swearing at officers.” Id. Seitz
eventually handcuffed Williams, while an unidentified officer
placed a knee on her back. After police took Williams and Scott
into custody, an officer ordered someone to get on the ground,
and Scott yelled at Williams, “Hey babe, calm down man!” Id.

       As Seitz was walking Williams to his car, she tripped on
an unidentified officer’s foot. Monte could not have tripped
Williams because his dashcam footage shows him placing
Scott in his police car at the time Williams tripped. But Monte
did see Williams “on the ground kicking and screaming.” Id.
Williams then had the following interaction with officers:

      Officer: “If you don’t stop, I am going to tase
      you!”

      Officer: “Stop or I’ll tase you!”

      Officer: “Relax! Relax!”

      Williams: “Get off of me!”

      Officer: “Stop or I’ll tase you!”

      Williams: “Get off of me!”

      Officer: “Relax!”




                              6
      Williams: “Get off of me!”

      Officer: “There ain’t nothing you’re going to say or do
      that is going to get you out of . . .”

      Williams: “I’m not doing shit!”

      Officer: “Shut your mouth.”

      Williams: “. . . my fucking . . .”

      Officer: “Now stand up and act like you have some
      sense.”
Id.

        Figge ordered Seitz to cite Williams for disorderly
conduct. Seitz then placed Williams in his car and transported
her to City Hall. According to the Officers, when Williams was
at City Hall she “was extremely noisy, loudly pounding her free
arm on a metal wall.” Id. Seitz handcuffed Williams’s left arm
to a bench. While handcuffed, her boyfriend (Scott) yelled at
Williams to calm down, and Figge ordered an unidentified
officer to handcuff Williams’s right arm to the bench as well.
Williams claims “her wrist was hurting” and she asked the
unidentified officer to remove the handcuffs. Id. She also
claims that the unidentified officer “approached her, twisted
her arm, threw her against the wall, and threatened if she did
not give him her arm, he would break it.” Id. At some point
while Williams was at City Hall, Figge asked her to calm down
and she complied.

       Williams was later found not guilty of disorderly
conduct. She sued the City of York and the Officers in the
District Court under 42 U.S.C. § 1983. Against the Officers,




                               7
she asserted federal claims for excessive force and false arrest
and state law claims for battery and false imprisonment.
Against York, she asserted federal claims for excessive force
and false arrest. The parties cross-moved for summary
judgment, and the Officers claimed qualified immunity. The
District Court granted summary judgment to York on the false
arrest claim and to Officer Monte on the § 1983 false arrest and
state law false imprisonment claims. It denied the motions in
all other respects.

          The Court concluded that “disputed issues of fact
prevent[ed] application of qualified immunity to Sergeant
Figge, Officer Monte, and Officer Seitz for [the] excessive
force claim.” Id. at *8. It identified the disputed factual issues
as “whether Officer Seitz threw [Williams] to the ground, and
whether Sergeant Figge, Officer Monte, or Officer Seitz
twisted her arm, threw her against a wall, and handcuffed her
wrists too tightly at City Hall.” Id. The Court also concluded it
could not grant Figge and Seitz summary judgment on
qualified immunity grounds for the false arrest claim “in light
of . . . genuine issues of material fact.” Id. But it did not identify
the factual issues to which it referred. Instead, after concluding
that Figge and Seitz had reasonable suspicion to detain
Williams, it said, “[a]ccording to [Williams’s] account of the
incident . . . a reasonable police officer would [not] believe he
had probable cause to arrest [Williams].” Id. at *8.

      The Officers timely appealed the District Court’s order
denying them qualified immunity.




                                  8
                                II

                                A

        The District Court had jurisdiction under 28 U.S.C.
§ 1331. We have jurisdiction under 28 U.S.C. § 1291 pursuant
to the collateral order doctrine. Dougherty v. Sch. Dist. of
Phila., 772 F.3d 979, 985 (3d Cir. 2014). To the extent we have
jurisdiction, our review is plenary. Id. at 986.

        Summary judgment is proper when the record “shows
that there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.” FED. R. CIV.
P. 56(a). Under the Supreme Court’s decision in Johnson v.
Jones, 515 U.S. 304 (1995), we lack jurisdiction to review the
District Court’s denial of qualified immunity when “the pretrial
record sets forth a ‘genuine’ issue of fact for trial.” Id. at 320.
If the District Court did not state the facts it assumed, though,
we may “undertake a cumbersome review of the record to
determine what facts the district court, in the light most
favorable to the nonmoving party, likely assumed.” Id. at 319.1


       1
          Williams argues we lack jurisdiction to hear this
appeal under Johnson. We disagree. Johnson does not apply if
a district court’s determination that a fact is subject to
reasonable dispute is “blatantly and demonstrably false.”
Blaylock v. City of Phila., 504 F.3d 405, 414 (3d Cir. 2007).
And even when Johnson applies, it deprives us of jurisdiction
“to consider whether the district court correctly identified the
set of facts that the summary judgment record is sufficient to
prove.” Ziccardi, 288 F.3d at 61 (emphasis added). It does not
affect our jurisdiction to review “whether the set of facts




                                9
        In recognition of our limited jurisdiction under Johnson,
we have announced two supervisory rules that apply whenever
a district court denies a public official qualified immunity at
summary judgment.

        First, in Grant, we remanded a case involving multiple
defendants so the district court could “analyze separately, and
state findings with respect to, the specific conduct of each
[defendant].” 98 F.3d at 126. We recognized as “crucial” to the
qualified immunity analysis a “careful examination of the
record . . . to establish . . . a detailed factual description of the
actions of each individual defendant (viewed in a light most
favorable to the plaintiff).” Id. at 122 (citing Johnson, 515 U.S.
at 305). One purpose of the Grant rule is to ensure that district
courts enforce the tenet, “manifest in our excessive force
jurisprudence,” that a “plaintiff alleging that one or more
officers engaged in unconstitutional conduct must establish the
‘personal involvement’ of each named defendant to survive
summary judgment and take that defendant to trial.” Jutrowski,
904 F.3d at 285, 289.

        Second, in Forbes, we announced a rule requiring
district courts “to specify those material facts that are and are
not subject to genuine dispute and explain their materiality.”
313 F.3d at 146. This requirement reflects our understanding
that because the “scope of our jurisdiction to review [a district

identified by the district court is sufficient to establish a
violation of a clearly established constitutional right.” Id. Our
analysis adopts the District Court’s factual determinations
except when they are blatantly and demonstrably false. And,
when appropriate, we determine what facts the Court likely
assumed. Thus, we are within our jurisdiction.




                                 10
court’s decision denying summary judgment] depends upon
the precise set of facts that the [d]istrict [c]ourt viewed as
subject to dispute,” we are “hard pressed to carry out our
assigned function” when district courts fail to specify the set of
facts they assumed. Id. at 146, 148. While it is true that Johnson
contemplates that we may review the record ourselves,
Johnson, 515 U.S. at 319, Forbes reduces the frequency with
which we take on this “cumbersome” task and allows us the
alternative of vacating and remanding.

       Since announcing these supervisory rules, we have also
recognized a narrow exception to the limits that Johnson places
on our jurisdiction: “where the trial court’s determination that
a fact is subject to reasonable dispute is blatantly and
demonstrably false, a court of appeals may say so, even on
interlocutory review.” Blaylock v. City of Phila., 504 F.3d 405,
414 (3d Cir. 2007) (emphasis added).

       This exception derives from the Supreme Court’s
decision in Scott v. Harris, 550 U.S. 372 (2007). There, a police
officer (Scott) rammed the vehicle of a fleeing motorist
(Harris), causing Harris to lose control of his vehicle and crash.
See id. at 375. Harris sued for excessive force. See id. at 375–
76. The district court denied Scott qualified immunity, finding
a genuine dispute of material fact about whether Harris
“present[ed] an immediate threat to the safety of others,”
Harris v. Coweta County, Georgia, 2003 WL 25419527, at *5
(N.D. Ga. 2003), and the Eleventh Circuit affirmed. Scott, 550
U.S. at 376.

       The Supreme Court reversed, concluding there was no
genuine dispute that Harris presented an immediate threat to
others. See id. at 378, 386. In support, it cited a videotape of
the incident that “quite clearly contradict[ed] the version of the




                               11
story told by [Harris].” Id. at 378. That video, the Court said,
“resemble[d] a Hollywood-style car chase of the most
frightening sort.” Id. at 380. The Court did not resolve the
tension between its decision and Johnson. But in Blaylock, we
explained that Scott “represent[s] the outer limit of the
principle of Johnson.” Blaylock, 504 F.3d at 414.

                                 B

        The doctrine of qualified immunity shields officials
from civil liability “insofar as their conduct does not violate
clearly established statutory or constitutional rights of which a
reasonable person would have known.” Harlow v. Fitzgerald,
457 U.S. 800, 818 (1982). “To resolve a claim of qualified
immunity, [we] engage in a two-pronged inquiry: (1) whether
the plaintiff sufficiently alleged the violation of a constitutional
right, and (2) whether the right was clearly established at the
time of the official’s conduct.” L.R. v. Sch. Dist. of Phila., 836
F.3d 235, 241 (3d Cir. 2016) (internal quotation marks
omitted). We perform this inquiry “in the order we deem most
appropriate for the particular case before us.” Santini v.
Fuentes, 795 F.3d 410, 418 (3d Cir. 2015) (citing Pearson v.
Callahan, 555 U.S. 223, 236 (2009)).

        A clearly established right must be so clear that every
“reasonable official would [have understood] that what he is
doing violates that right.” Anderson v. Creighton, 483 U.S.
635, 640 (1987). We do not charge officials with such an
understanding unless existing precedent has “placed the
statutory or constitutional question beyond debate.” Ashcroft v.
al-Kidd, 563 U.S. 731, 741 (2011). And we examine an
official’s “particular conduct” id. at 742, in “the specific
context of the case.” Saucier v. Katz, 533 U.S. 194, 201 (2001)
(overturned on other grounds); see also Mullenix v. Luna, 136




                                12
S. Ct. 305, 308 (2015) (noting that specificity is “especially
important” in the Fourth Amendment context, where it is
sometimes difficult for an officer to determine how relevant
legal doctrines will apply to the factual situation before him).
In short, qualified immunity protects “all but the plainly
incompetent or those who knowingly violate the law.” Malley
v. Briggs, 475 U.S. 335, 341 (1986).

                               III

        Williams claims excessive force arising out of the
Officers’ conduct at the scene of her arrest and at City Hall. As
we shall explain, the District Court did not comply with our
supervisory rules in conducting its qualified immunity
analysis, and it erred in concluding that the Officers are not
entitled to qualified immunity on this claim. So we will
reverse.

                               A

       A cause of action exists under § 1983 when a law
enforcement officer uses force so excessive that it violates the
Fourth and Fourteenth Amendments to the United States
Constitution. See Brown v. Borough of Chambersburg, 903
F.2d 274, 277 (3d Cir. 1990). To maintain an excessive force
claim, “a plaintiff must show that a seizure occurred and that it
was unreasonable.” Estate of Smith v. Marasco, 318 F.3d 497,
515 (3d Cir. 2003) (internal quotation marks omitted). Here,
the parties agree that Williams’s detention and arrest
constituted a seizure, so the District Court had to consider only
whether the force officers used was reasonable.

     “The test of reasonableness under the Fourth
Amendment is whether under the totality of the circumstances,




                               13
‘the officers’ actions are ‘objectively reasonable’ in light of the
facts and circumstances confronting them, without regard to
their underlying intent or motivations.” Kopec v. Tate, 361
F.3d 772, 776 (3d Cir. 2004) (quoting Graham v. Connor, 490
U.S. 386, 387 (1989)). The Supreme Court has cautioned that
“[t]he calculus of reasonableness must embody allowance for
the fact that police officers are often forced to make split-
second judgments—in circumstances that are tense, uncertain,
and rapidly evolving—about the amount of force that is
necessary in a particular situation.” Graham, 490 U.S. at 396–
97.

                                B

       We address separately the excessive force Williams
alleges took place at the scene of the arrest and at City Hall.

                                1

       Relative to the scene of the arrest, Williams claims: (1)
Seitz threw her to the ground; (2) officers failed to loosen her
handcuffs; and (3) officers put a knee to her back, tripped her,
and were “forceful and rough” in handling her.

        The District Court found “[t]he undisputed facts
establish that Officer Seitz handcuffed [Williams] at the time
of her arrest and an officer placed his knee on [Williams’s]
back. Williams, 2018 WL 5994603, at *7. The Court also noted
Williams “alleges that during her arrest, Officer Seitz threw her
to the ground and officers were forceful and rough in handling
her.” Id. The Court determined these facts, if true, “would
establish that the officers’ use of force was excessive in
violation of the Fourth Amendment,” but that it could not




                                14
resolve these factual disputes because “the reasonableness of
the force used should be determined by a jury.” Id.

       Accepting the facts the District Court identified, Seitz
did not violate Williams’s constitutional rights by throwing her
to the ground. The parties do not dispute that officers were
responding to a shots-fired call, Williams was running in close
proximity to the shooting, and when Figge ordered her to get
on the ground, she ran to the porch of a house and started
pounding on the door instead of complying with his order.
Given these facts, it was not unreasonable for Seitz to throw
Williams to the ground. See Graham, 490 U.S. at 396–97. So
the District Court erred in concluding Seitz was not entitled to
qualified immunity.

       Nor can Williams show that Figge, Monte, or Seitz
violated her constitutional rights by failing to loosen her
handcuffs. We have declined to hold officers liable in such
circumstances unless they are notified of an arrestee’s pain. In
Kopec v. Tate, 361 F.3d 772 (3d Cir. 2004), for example,
Kopec claimed excessive force when the arresting officer
failed to loosen his handcuffs. Id. at 777. We reversed a
summary judgment in favor of the officer because Kopec’s
pain would have been obvious to the officer. See id. at 774.
Specifically, Kopec complained repeatedly about the pain and
“began to faint.” Id. We cautioned that our opinion “should not
be overread as we do not intend to open the floodgates to a
torrent of handcuff claims.” Id. at 777. Consistent with that
admonition, we later held, in Gilles v. Davis, 427 F.3d 197, 208
(3d Cir. 2005), that a plaintiff’s mere “complain[t] of pain to
unidentified officers who allegedly passed the information” on
to the handcuffing officer was insufficient for an excessive
force claim.




                              15
        In this appeal, the District Court did not state whether it
assumed Williams notified her arresting officers of her pain.
Because this fact is plainly material, the Court’s failure to state
it violated the Forbes rule. Instead of remanding, though, we
will exercise our authority under Johnson to “undertake a . . .
review of the record to determine what facts the district court,
in the light most favorable to [Williams], likely assumed.”
Johnson, 515 U.S. at 319.

       On this record, Williams cannot show her arresting
officers received notice of her pain. It’s true that Williams
denied the Officers’ statement that she “never complained at
the scene of her arrest about being in pain from handcuffs or
otherwise.” App. 92a. But her only support for that denial was
the dashcam footage, which she said shows she “complain[ed]
vociferously about her abuse at the hands of the police.” App.
435a. We have reviewed the video footage. See Scott, 550 U.S.
at 378–81; Blaylock, 504 F.3d at 414. It shows Williams
complained only about her “wedgie.” She said nothing about
pain from her handcuffs. Because this evidence is insufficient
for a reasonable jury to conclude that the Officers received
notice of Williams’s pain, see Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 248 (1986), the District Court erred in denying
them qualified immunity for failing to loosen Williams’s
handcuffs, see Kopec, 361 F.3d at 774.

       Finally, Williams’s allegations that certain unidentified
officers put a knee to her back, tripped her, and were “forceful
and rough” in handling her cannot survive summary judgment.
We reiterate that a “plaintiff alleging that one or more officers
engaged in unconstitutional conduct must establish the
‘personal involvement’ of each named defendant to survive
summary judgment and take that defendant to trial.” Jutrowski,
904 F.3d at 285. In Jutrowski, a police officer kicked Jutrowski




                                16
in the face, breaking his nose and his eye socket. Id. at 286.
Because Jutrowski was “pinned to the pavement when the
excessive force occurred” and was “unable to identify his
assailant,” he brought excessive force claims against four
police officers. Id. at 284. Each officer “assert[ed] he neither
inflicted the blow himself nor saw anyone else do so.” Id. And
the dashcam footage did not capture the incident. See id. at 287.
The district court granted summary judgment to all four
officers, explaining that because Jutrowski could not “identify
which Defendant kicked him,” he was asking “the Court to
guess which individual Officer Defendant committed the
alleged wrong.” Jutrowski v. Twp. of Riverdale, 2017 WL
1395484, at *4 (D.N.J. Apr. 17, 2017).

       On appeal, we rejected Jutrowski’s argument that “so
long as a plaintiff can show that some officer used excessive
force, he may haul before a jury all officers who were ‘in the
immediate vicinity of where excessive force occurred’ without
any proof of their personal involvement.” Jutrowski, 904 F.3d
at 289 (citation omitted). After discovery, Jutrowski “still
[could not] ‘identify the actor that kicked him.’” Id. at 292. So
we refused to subject to trial “at least three defendants who are
‘free of liability.’” Id. (quoting Howell v. Cataldi, 464 F.2d
272, 283 (3d Cir. 1972)).

        Jutrowski’s central tenet—that “a defendant’s § 1983
liability must be predicated on his direct and personal
involvement in the alleged violation”—is “manifest in our
excessive force jurisprudence.” 904 F.3d at 289. Yet the
District Court did not state whether Figge, Monte, or Seitz
could have been one of the unidentified officers that allegedly
put a knee to Williams’s back, tripped her, and were “forceful
and rough” in handling her. The Court’s failure to address these
factual disputes violated the Forbes rule, but we will once




                               17
again “undertake a . . . review of the record to determine what
facts the district court, in the light most favorable to
[Williams], likely assumed.” Johnson, 515 U.S. at 319.

        The record shows Williams cannot establish the
personal involvement of any of the Officers. At summary
judgment, Williams conceded she “cannot specifically
describe what each officer at the scene of her arrest did.” App.
439a, 443a–44a. So the District Court erred in concluding that
the Officers are not entitled to qualified immunity for allegedly
putting a knee to Williams’s back, tripping her, and being
“forceful and rough” in handling her. See Jutrowski, 904 F.3d
at 292.

       For all the reasons stated, we will reverse the District
Court’s denial of summary judgment as to Williams’s
excessive force claim insofar as it relates to the officers’
conduct at the scene of her arrest.

                               2

       At City Hall, Williams claims excessive force because:
(1) officers failed to loosen her handcuffs; and (2) an officer
twisted her arm, threw her against the wall, and threatened to
break her arm.

       The District Court identified a genuine dispute of
material fact about “whether Sergeant Figge, Officer Monte, or
Officer Seitz twisted [Williams’s] arm, threw her against a
wall, and handcuffed her wrists too tightly at City Hall.”
Williams, 2018 WL 5994603, at *8.

       Under Johnson, we generally lack jurisdiction to review
the genuineness of this kind of dispute. See 515 U.S. at 319–




                               18
20. But having scrutinized the record in this appeal, we
conclude the District Court’s determination is “blatantly and
demonstrably false.” Thus, this case—like Scott—falls outside
Johnson’s “outer limit,” Blaylock, 504 F.3d at 414, and we will
exercise jurisdiction to review the genuineness of the factual
dispute the District Court identified.

       Before discussing the record, we pause to observe that
the District Court failed to undertake the kind of “detailed
factual description of the actions of each individual defendant”
that the Grant rule requires. 98 F.3d at 122 (citing Johnson,
515 U.S. at 305). The Court determined there is a genuine
dispute of material fact about whether Figge, Monte, or Seitz
twisted Williams’s arm, threw her against a wall, and
handcuffed her wrists too tightly at City Hall. But the facts
apparently underlying its determination are not specific to any
of these officers. Elsewhere in its opinion, the Court says
Williams “contends that officers twisted her arm, threw her
against the wall, and threatened to break her arm if she did not
provide it to the officer.” Williams, 2018 WL 5994603, at *7
(emphasis added). And it says the parties “dispute whether
[Williams] notified other officers [besides Figge] of her
discomfort” in handcuffs. Id. at *2, *7 (emphasis added). But
facts about what unidentified officers did at City Hall shed no
light on what Figge, Monte, or Seitz did there.

       Because of this flaw in the District Court’s
decisionmaking process, the record “quite clearly
contradict[s]” its determination that a genuine dispute of
material fact exists about whether the Officers twisted
Williams’s arm, threw her against the wall, or handcuffed her
too tightly. Scott, 550 U.S. at 378. First and most importantly,
in Williams’s summary judgment briefing, she conceded she
cannot establish that any of the Officers were personally




                              19
involved in the violations she alleges. There she stated: “While
[the Officers] are correct that [she] cannot specifically describe
what each officer at City Hall did, she does describe the
physical interactions she had with multiple officers at City
Hall.” App. 455a.

        Moreover, Williams’s deposition testimony precludes
the possibility that any of the Officers are the unidentified
officer who allegedly twisted her arm and threw her against a
wall. Williams testified that the unidentified officer was not
present at her conduct hearing, but both Figge and Monte were
there, so that excludes them. And the undisputed record rules
out Seitz. Williams testified that the unidentified officer
handcuffed her right arm to the bench—not her left arm. But
Seitz testified—and Williams confirmed—that he handcuffed
Williams’s left arm to the bench. In fact, Williams positively
identified the unidentified officer as someone other than the
Officers she sued here. When Williams was at her mother’s
house, she saw a picture of the unidentified officer, learned that
he goes by the name “Terminator,” and later identified him as
one Officer Hansel. App. 271a–72a, 290a–91a.

      As for the circumstances surrounding Williams’s
handcuffing, the record shows that Figge could not have
handcuffed Williams at City Hall because Seitz handcuffed
Williams’s left arm, and Figge ordered another officer to
handcuff her right arm.

       Finally, at oral argument before this Court, Williams’s
attorney conceded “the basis of any claim against th[e]
Officers” for excessive force at City Hall “would be a failure-
to-intervene claim.” Oral Arg. 38:50 (emphasis added). So
even Williams’s counsel could not defend the genuineness of
the factual dispute the District Court identified.




                               20
       For all these reasons, no reasonable juror could find the
Officers failed to loosen Williams’s handcuffs or twisted her
arm, threw her against the wall, and threatened to break her
arm. Anderson, 477 U.S. at 248. The District Court’s contrary
determination is unfounded. And because the record shows
Williams cannot establish the personal involvement of any of
the Officers, the Court erred in concluding they are not entitled
to qualified immunity. See Jutrowski, 904 F.3d at 292.

       Accordingly, we will reverse the District Court’s order
to the extent it denied summary judgment as to Williams’s
excessive force claim relative to the officers’ conduct at City
Hall.

                               IV

        We next consider Williams’s claim for false arrest. The
District Court erred in concluding that Figge and Seitz are not
entitled to qualified immunity on this claim. So we will reverse
the Court’s denial of summary judgment in relevant part.

       On appeal, Figge and Seitz claim they had probable
cause to arrest Williams for disorderly conduct and escape. In
the alternative, they argue they did not violate clearly
established law in arresting Williams. As relevant here, the
Court concluded that because “there is a factual dispute
regarding exactly when [Williams] stopped at Sergeant Figge’s
command,” it “could not determine if there was sufficient
probable cause for criminal escape.” Williams, 2018 WL
5994603, at *6.

        “To state a claim for false arrest under the Fourth
Amendment, a plaintiff must establish: (1) that there was an
arrest; and (2) that the arrest was made without probable




                               21
cause.” James v. City of Wilkes-Barre, 700 F.3d 675, 680 (3d
Cir. 2012) (citations omitted). “[P]robable cause exists if there
is a fair probability that the person committed the crime at
issue.” Dempsey v. Bucknell Univ., 834 F.3d 457, 467 (3d Cir.
2016) (citations, internal quotation marks, and alterations
omitted). “While probable cause to arrest requires more than
mere suspicion, the law recognizes that probable cause
determinations have to be made on the spot under pressure and
do not require the fine resolution of conflicting evidence.” Paff
v. Kaltenbach, 204 F.3d 425, 436 (3d Cir. 2000) (internal
quotation marks omitted).

        Accepting as true the facts the District Court identified,
Figge and Seitz did not violate clearly established law in
arresting Williams. Under Pennsylvania law, a person is guilty
of escape “if he unlawfully removes himself from official
detention,” which includes “any . . . detention for law
enforcement purposes.” 18 PA. CONS. STAT. § 5121 (a), (e).
And while Figge and Seitz did not cite Williams for escape,
“an arrest is lawful if the officer had probable cause to arrest
for any offense, not just the offense cited at the time of arrest
or booking.” Dist. of Columbia v. Wesby, 138 S. Ct. 577, 584
n.2 (2018) (citations omitted). The determination of whether a
person criminally escapes depends on “an evaluation of the
specific circumstances” of an individual case. Com. v. Woody,
939 A.2d 359, 362 (Pa. Super. Ct. 2007), aff’d through order
974 A.2d 1163 (Pa. 2009). And for the specific facts of this
case, Pennsylvania law does not clearly establish that Figge
and Seitz lacked probable cause to arrest Williams for criminal
escape.

       On the one hand, in Commonwealth v. Stewart, 648
A.2d 797 (Pa. Super. Ct. 1994), a uniformed police officer
received a dispatch about a domestic disturbance involving




                               22
Stewart. See id. The officer pulled Stewart over, approached
Stewart’s vehicle with his gun drawn, and ordered Stewart to
put his hands on the dashboard. See id. Stewart drove off and
was charged and convicted of escape. See id. On appeal,
Stewart argued that he was not under “detention” within the
meaning of the escape statute. Id. at 798. The Superior Court
of Pennsylvania rejected this argument, holding that because it
was “clear that [the officer] exhibited a show of authority,” it
was “inconceivable that a reasonable person would believe he
or she is free to leave.” Id.; see also, e.g., Com. v. Fountain,
811 A.2d 24, 25, 27 (Pa. Super. Ct. 2002) (holding
Commonwealth made a prima facie case as to escape charge
where police officer approached defendant with her canine,
told defendant not to run and that she had a warrant for his
arrest, and defendant “ran into a residence, and locked the
door”).

       On the other hand, in Commonwealth v. Woody, a
uniformed police officer in a marked police car instructed
Woody, who was fleeing on foot after a traffic stop, to “stop
and get on the ground.” 939 A.2d at 363. The Superior Court
of Pennsylvania determined that Woody was “never officially
detained,” and vacated his conviction for criminal escape. Id.

       This case falls in an uncertain space between Stewart
and Woody. Like the officer in Stewart, Figge was in uniform
and exhibited a show of authority by drawing his gun. And just
as Stewart did not comply with the officer’s order to put his
hands on the dashboard, Williams did not comply with Figge’s
order to get on the ground. In fact, the parties do not dispute
that she ran to the porch of a house and started pounding on the
door. But if on-foot flight from a uniformed officer in a marked
police vehicle was insufficient for a criminal escape conviction
in Woody, it may be that probable cause did not exist here. That




                              23
uncertainty in the law does not strip the officers here of
qualified immunity; rather it insulates them from liability for
their determination that a “fair probability” existed that
Williams committed escape. Dempsey, 834 F.3d at 467.

     Accordingly, Figge and Monte are entitled to qualified
immunity on Williams’s claim for false arrest.

                       *      *      *

      For the reasons stated, we will reverse the Court’s order
denying the Officers summary judgment.




                              24